          Case 4:18-cv-01885-HSG Document 782 Filed 09/10/19 Page 1 of 1

Bruce Genderson (pro hac vice)                        Matthew S. Warren (Bar No. 230565)
Kevin Hardy (pro hac vice)                            Erika H. Warren (Bar No. 295570)
Aaron Maurer (pro hac vice)                           Angela M. He (Bar No. 319351)
David Krinsky (pro hac vice)                          WARREN LEX LLP
Andrew Trask (pro hac vice)                           2261 Market Street, No. 606
Kyle Thomason (pro hac vice)                          San Francisco, California, 94114
Christopher A. Suarez (pro hac vice)                  +1 (415) 895-2940
WILLIAMS & CONNOLLY LLP                               +1 (415) 895-2964 facsimile
725 Twelfth Street, N.W.                              18-1885@cases.warrenlex.com
Washington, D.C., 20005
+1 (202) 434-5000
+1 (202) 434-5029 facsimile
viceroy@wc.com
Attorneys for Non-Party Google LLC



                               UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
_________________________________________
                                         )       Case No. 4:18-cv-1885-HSG-EDL
IN RE KONINKLIJKE PHILIPS                )
PATENT LITIGATION                        )       JURY TRIAL DEMANDED
                                         )
                                         )       EXHIBITS TO DECLARATION OF
                                         )       MATTHEW S. WARREN REGARDING [710,
                                         )       712, 714, 721, 722, 726, 728, and 732]
                                         )       ADMINISTRATIVE MOTIONS TO FILE
                                         )       UNDER SEAL PAPERS IN SUPPORT OF
                                         )       ASUS’S AND PHILIPS’ MOTIONS FOR
                                         )       SUMMARY JUDGMENT, AND HTC’S AND
                                         )       PHILIPS’ MOTIONS TO EXCLUDE
                                         )       OPINIONS OF EXPERT WITNESSES
                                         )
_________________________________________)       Judge: Hon. Haywood S. Gilliam, Jr.




                                                                 Case No. 4:18-cv-1885-HSG-EDL
                        EXHIBITS TO DECLARATION OF MATTHEW S. WARREN REGARDING MOTIONS TO SEAL
